

	

		II 

		109th CONGRESS

		1st Session

		S. 551

		IN THE SENATE OF THE UNITED STATES

		

			March 8, 2005

			Mr. Allard introduced

			 the following bill; which was read twice and referred to the

			 Committee on Veterans'

			 Affairs

		

		A BILL

		To direct the Secretary of Veterans Affairs

		  to establish a national cemetery for veterans in the Colorado Springs,

		  Colorado, metropolitan area.

	

	

		

			1.

			Establishment of national cemetery in Colorado Springs,

			 Colorado, metropolitan area

			

				(a)

				In general

				The Secretary of Veterans

			 Affairs shall establish, in accordance with chapter 24 of title 38, United

			 States Code, a national cemetery in the Colorado Springs, Colorado,

			 metropolitan area to serve the needs of veterans and their families.

			

				(b)

				Consultation in selection of site

				Before selecting the site for

			 the national cemetery to be established under subsection (a), the Secretary

			 shall consult with—

				

					(1)

					appropriate officials of the

			 State of Colorado and local officials of the Colorado Springs metropolitan

			 area; and

				

					(2)

					appropriate officials of the

			 United States, including the Administrator of General Services, with respect to

			 land belonging to the United States in that area that would be suitable to

			 establish the national cemetery under subsection (a).

				

				(c)

				Authority to accept donation of parcel of land

				

					(1)

					In general

					The Secretary may accept on

			 behalf of the United States the gift of an appropriate parcel of real property.

			 The Secretary shall have administrative jurisdiction over such parcel of real

			 property, and shall use such parcel to establish the national cemetery under

			 subsection (a).

				

					(2)

					Income tax treatment of gift

					For purposes of Federal

			 income, estate, and gift taxes, the real property accepted under paragraph (1)

			 shall be considered as a gift to the United States.

				

				(d)

				Report

				As soon as practicable after

			 the date of the enactment of this Act, the Secretary shall submit to Congress a

			 report on the establishment of the national cemetery under subsection (a). The

			 report shall set forth a schedule for the establishment of the national

			 cemetery and an estimate of the costs associated with the establishment of the

			 national cemetery.

			

